Citation Nr: 0028937	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an original rating in excess of 10 percent 
for a perforated septum.

2. Entitlement an original compensable evaluation for 
residuals of a right epididymectomy.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The veteran had active military service from August 1960 to 
December 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

A lengthy introduction to the Board's November 1999 decision 
in this case sets forth in detail the history of the 
veteran's varied claims, thus, negating the need for such 
information to be repeated again.  In its November 1999 
decision, the Board denied the veteran's claim of entitlement 
to service connection for a right eye disorder and granted 
his claim for a compensable disability evaluation for facial 
scars.  At that time, the Board remanded the claim of 
entitlement to compensable disability evaluation for 
residuals of a right epididymectomy to the RO for issuance of 
a statement of the case (SOC).  A timely appeal was received 
with respect to that matter, and as to the matter of an 
increased original rating for a perforated septum, and will 
be considered by the Board at this time.  

However, the Board notes that, in the March 2000 substantive 
appeal regarding his service-connected perforated septum, the 
veteran requested consideration of Diagnostic Code 6514 (for 
sinusitis) rather than the currently assigned Diagnostic Code 
6502 and elaborated on pertinent sinusitis and rhinitis 
symptomatology.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 
6514 (1999).  As a timely substantive appeal is not of record 
regarding the issue of a compensable rating for 
sinusitis/rhinitis, by this statement, the veteran may seek 
to raise a new claim for a compensable rating for the 
service-connected sinusitis/rhinitis.  As such, the matter is 
referred to the RO for further clarification and 
consideration.


REMAND

The April 1998 VA nose, sinus, larynx and pharynx examination 
report indicates that the veteran recently, perhaps within 
the past month, underwent closure of his perforated nasal 
septum as an outpatient at the VA ear, nose and throat (ENT) 
clinic at the Omaha, Nebraska, VA medical center.  The 
February 1999 VA ENT examination report indicates that the 
veteran was last seen at the VA outpatient ENT clinic in 
Omaha, Nebraska, in November 1998.  However, records of such 
outpatient treatment, or other recent VA outpatient 
treatment, are not associated with the claims file and must 
be prior to consideration of the veteran's claims for 
increased ratings.  See Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992)(VA had constructive notice of documents in its 
possession.)  The Board finds that VA had constructive notice 
of records of treatment of the veteran for treatment at the 
VA Medical Center ENT Clinic in Omaha, Nebraska.  While VA 
outpatient treatment records, dated from 1984 through June 
1995, are associated with the claims file, subsequent VA 
treatment records are not.  Therefore, in the interest of due 
process, further efforts should be made to determine whether 
such records and others exist and, if so, associate them with 
the other evidence in the claims file.

As to the veteran's claim for a compensable evaluation for 
residuals of a right epididymectomy, his disability is rated 
under Diagnostic Code 7525-7804.  See 38 C.F.R. § 4.115b, 
4.118, Diagnostic Codes 7525, 7804.  Chronic epididymo-
orchitis is evaluated under Diagnostic Code 7525 and rated 
either as a urinary tract infection, or as a tubercular 
infection.  Id.  A separate compensable rating is also 
available under Diagnostic Code 7804 for a superficial scar 
that is tender and painful on objective demonstration.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The veteran was 
last examined by VA for this disability in July 1995, at 
which time the examiner did not comment on the existence of a 
scar.  The Board believes the veteran should be afforded 
reexamination prior to consideration of his claim on appeal.

Accordingly, in the interest of due process, the Board finds 
that the veteran's case should be REMANDED to the RO for the 
following actions:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
since June 1995 pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated medical records and 
associate them with the claims file, 
including, but not limited to, all ENT 
Clinic records from the VA Medical 
Center in Omaha, Nebraska, not already 
of record.

2. The RO should schedule the veteran for 
an examination by a VA urologist to 
determine the nature and severity of 
the service-connected residuals of a 
right epididymectomy.  The entire 
claims folder and a copy of this 
REMAND should be made available to and 
reviewed by the examiner prior to the 
examination.  Such a review is 
required to enable the examiner to 
compare, to the extent necessary, 
pertinent symptomatology prior to the 
veteran's right epididymectomy with 
symptomatology subsequent to that 
procedure.  The examiner is also 
requested to describe in detail the 
existence of any residual superficial 
scar found to be present, including 
the scar's length and width.  The 
examiner should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar is poorly 
nourished or superficial or imposes 
any limitation on function.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).  All necessary 
tests should be conducted and the 
examiner should review the results of 
the testing prior to completion of the 
report.  All urologic pathology and 
symptomatology, including pain, the 
need for drug therapy, urinary 
frequency and voiding dysfunction 
should be noted.   The report of 
examination should include a complete 
rationale for the conclusions reached.

3. The RO should then ensure that the 
requested development has been 
completed to the extent possible and 
again consider the issues of an 
increased evaluation for perforated 
septum and a compensable evaluation 
for residuals of a right 
epididymectomy.  If the benefits 
sought on appeal continue to be 
denied, the veteran and his attorney 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case at this time.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT E. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



